DETAILED ACTION
This Office Action is in response to Application filed June 9, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I, Species A and Subspecies c drawn to the embodiment shown in Figs. 9-11 of current application, claims 1-7, in the reply filed on December 21, 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second connection terminal recited on line 3 of claim 1, where “a first Schottky diode” is “positioned between the first connection terminal and the gate of the transistor” as recited on lines 6-7 of claim 1, and “a second Schottky diode” is “positioned between the second connection terminal and the gate of the transistor” as recited on lines 8-9 of claim 1, must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing 

Claim Objections
Claim 3 is objected to because of the following informalities: “is configure” should be replaced with “is configured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what the “first and second connection terminals” recited on line 3 refer to, because (a) Applicants do not specifically claim what the claimed first and second connection terminals do, and what they are a part of, respectively, (b) therefore, the first and second connection terminals can be any arbitrary contact layers, it appears that the first and second connection terminals are parts of the field-effect power transistor in view of claim 3 where the first and second connection terminals respectively receive a fixed voltage from an unspecified power source.
(2) Also regarding claim 1, it is not clear what the first connection terminal recited on line 3 refers to such that “a first Schottky diode” is “positioned between the first connection terminal and the gate of the transistor” as recited on lines 6-7, because (a) as discussed above, Applicants do not specifically claim what the first connection terminal refers to, and what it does, and (b) the claim cited above suggests that the first connection terminal is not a part of the first Schottky diode, but Applicants do not specifically claim how the first Schottky diode is configured, and depending on the configuration, the first connection terminal may or may not be a part of the first Schottky diode.
(3) Further regarding claim 1, it is not clear what the second connection terminal recited on line 3 refers to such that “a second Schottky diode” is “positioned between the second connection terminal and the gate of the transistor” as recited on lines 8-9, because (a) as discussed above, Applicants do not specifically claim what the second connection terminal refers to, and what it does, and (b) the claim cited above suggests that the second connection terminal is not a part of the first Schottky diode, but Applicants do not specifically claim how the second Schottky diode is configured, and depending on the configuration, the second connection terminal may or may not be a part of the second Schottky diode.
Claims 2-7 depend on claim 1, and therefore, claims 2-7 are also indefinite.
(4) Regarding claim 3, it is not clear what the claim limitation of claim 3 suggests, because (a) it appears that Applicants claim that the first and second connection terminals, rather than any electrode of the transistor, receives a voltage, and (b) it is not clear how the first and second connection terminals can both control the transistor to an on state or off state, respectively.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0096879)
Regarding claim 1, Chen et al. disclose an electronic component (Fig. 7) comprising: gallium nitride substrate (104 or composite structure of 100 and 104) ([0021] and [0024]); first and second connection terminals (one of two terminals constituting first interconnect 150 and/or one of two terminals constituting second interconnect 160 (in identical devices)) ([0060]) formed on the gallium nitride substrate; a field-effect power transistor (10d) ([0061]) formed on the gallium nitride substrate (104 or composite structure of 100 and 104) and including a gate (G), source (S), and drain (D); and a first Schottky diode (20f) ([0061]) formed on the gallium nitride substrate and positioned between the first connection terminal and the gate of the transistor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor device shown in Fig. 7 of Chen et al. can be formed in a repetitive fashion such that a plurality of semiconductor devices having an identical structure are formed on a single substrate, because forming a plurality of semiconductor devices on a substrate has been well-known and a commonly employed manufacturing method such that the resulting electronic component can be utilized in a wider range of applications and to reduce the manufacturing cost.  In this case, a second Schottky diode identical to the first Schottky diode 20f would be formed on the gallium nitride substrate and positioned between the second connection terminal (one of two terminals constituting first interconnect 150 and/or one of two terminals constituting second interconnect 160 in identical devices) and the gate of the transistor.
Regarding claims 2 and 5, Chen et al. further disclose that the first Schottky diode (20f) has a second electrode (anode A or cathode C) connected to the first connection terminal (one of two terminals constituting first interconnect 150 and/or one of two terminals constituting second interconnect 160 in identical devices) (claim 2), and the second Schottky diode has a second electrode connected to the second connection terminal (claim 5).
Chen et al. differ from the claimed invention by not showing that the first Schottky diode has a first electrode connected to the gate of the transistor (claim 2), and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first and second Schottky diode can have a first electrode (cathode C or anode A) connected to the gate of the transistor, because while Fig. 7 of Chen et al. shows that the anode A is connected to the source S and the cathode C is connected to the drain D of the transistor 10d, the electrical connection arrangement can be reconfigured as claimed to control a gate bias, which has been a commonly employed configuration to protect and/or control a transistor by using a diode.
Regarding claims 3 and 4, Chen et al. further disclose that the first connection terminal is configure to receive a first fixed voltage corresponding to a voltage for controlling the transistor to a first state, on or off, and the second connection terminal is intended to receive a second fixed voltage corresponding to a voltage for controlling the transistor to a second state, off or on, which is indefinite as discussed above as well as being directed to an intended use (claim 3), and the second Schottky diode (Schottky diode identical to 20f) has an electrode (C) formed in a trench in the gallium nitride substrate (104 or composite structure of 100 and 104) (claim 4).
Regarding claim 6, Chen et al. further disclose for the component of claim 5 that the gate (G) of the transistor (10d) is formed in a trench in the gallium nitride substrate (104 or composite structure of 100 and 104).
Regarding claim 7, Chen et al. further comprise for the component of claim 1 a drain connection terminal (vertical part of second interconnect 160 connected to D), a source connection terminal (vertical part of first interconnect 150 connected to S), and a gate .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Azize et al. (US 9,536,984)
Huang et al. (US 9,220,135)
Wu et al. (US 7,898,004)
Mishra et al. (US 10,224,401)
Dora (US 8,772,842)
Odnoblyudov et al. (US 10,573,516)
Shinohara et al. (US 8,946,724)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.K./Primary Examiner, Art Unit 2815                                                           /JAY C KIM/                                                                                 Primary Examiner, Art Unit 2815                                                                                                                                                                                                               March 11, 2022